   Case 1:21-cv-00789-MN Document 7 Filed 06/29/21 Page 1 of 1 PageID #: 63




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                  )
NITETEK LICENSING LLC,                            )
                                                  )
                       Plaintiff,                 )
                                                  )
        v.                                        )
                                                  )          C.A. No. 21-789-MN
                                                  )
HILLSTONE NETWORKS CORP.,                         )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )

                              STIPULATION TO EXTEND TIME

        IT IS HEREBY STIPULATED AND AGREED by and between Nitetek Licensing LLC

and Defendant Hillstone Networks Corp. (“Hillstone”), through their undersigned counsel and

subject to the approval of the Court, that the time for Hillstone to answer, move, or otherwise

respond to the Complaint in this action (D.I. 1) is hereby extended to and including August 30,

2021.

 GAWTHROP GREENWOOD, PC                               YOUNG CONAWAY STARGATT
                                                        & TAYLOR, LLP

  /s/ David W. deBruin                                 /s/ Robert M. Vrana
 David W. deBruin (No. 4846)                          Robert M. Vrana (No. 5666)
 3711 Kennett Pike, Suite 100                         Rodney Square
 Wilmington, DE 19807                                 1000 North King Street
 (302) 777-5353                                       Wilmington, DE 19801
 ddebruin@gawthrop.com                                (302) 571-6600
                                                      rvrana@ycst.com
 Attorneys for Plaintiff
                                                      Attorneys for Defendant
 Dated: June 29, 2021

               SO ORDERED this ___ day of __________, 2021.


                                                      ___________________________________
                                                        United States District Judge
